UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                          HOLDEN, HOFFMAN, SULLIVAN
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                         Private E2 BRYAN C. PETERS
                        United States Army, Appellant

                                ARMY 20061161

                   U.S. Army Signal Center and Fort Gordon
                       Donna M. Wright, Military Judge
     Lieutenant Colonel Samuel A. Schubert, Acting Staff Judge Advocate


For Appellant:  Colonel Christopher J. O’Brien, JA; Lieutenant Colonel
Steven C. Henricks, JA; Major Sean F. Mangan, JA; Captain Timothy D. Litka,
JA (on brief).

For Appellee:  Colonel John W. Miller II, JA; Major Elizabeth G. Marotta,
JA; Captain Michael C. Friess, JA; Captain Jaired D. Stallard, JA (on
brief).


                               14 January 2008

                      --------------------------------
                             SUMMARY DISPOSITION
                      --------------------------------

Per Curiam:

      Upon review of the case before us under Article 66, Uniform Code of
Military Justice, we find that Specification 1 and Specification 2 of
Charge II which allege larceny of a laptop computer and of money,
respectively, from the same victim at the same location and time constitute
an unreasonable multiplication of charges.  United States v. Gilchrist, 61
M.J. 785, 789 (Army Ct. Crim. App. 2005).  Similarly Specification 3 of
Charge II and Specification 2 of Additional Charge IV which allege larceny
of money and meal vouchers from the same victim at the same location and
time also constitute an unreasonable multiplication of charges.  We will
merge the affected specifications.


       Specifications 1 and 2 of Charge II are merged into Specification 1
of Charge II to read as follows and Specification 2 of Charge II is
dismissed:


      In that Private (E-2) Bryan C. Peters, U.S. Army, did, at or near Fort
      Gordon, GA, on or about 12 May 2006, steal a Hewlett Packard laptop
PETERS – ARMY 20061161




      computer and money, of a combined value of about $1,600.00, the
      property of Bus Charters and Tours, Inc.

      Specification 3 of Charge II and Specification 2 of Additional Charge
IV
      are merged into Specification 3 of Charge II to read as follows:


      In that Private (E-2) Bryan C. Peters, U.S. Army, did, at or near Fort
      Gordon, GA, on or about 12 May 2006, steal money and 34 meal vouchers,
      of a combined value of about $1,772.00, the property of Aladdin
      Travel.

Specification 3 of Charge II is redesignated as Specification 2 of Charge
II.  Specification 2 of Additional Charge IV is dismissed.  Specification 1
of Additional Charge IV is redesignated as The Specification.

      The remaining findings are affirmed.  Reassessing the sentence on the
basis of the error noted, the entire record, and applying the principles of
United States v. Sales, 22 M.J. 305 (C.M.A. 1986) and United States v.
Moffeit, including Judge Baker’s concurring opinion, 63 M.J. 40, 43
(C.A.A.F. 2006), the court affirms the sentence.

                                  FOR THE COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court